DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10 Nov 2021 is acknowledged.
Specification
The abstract of the disclosure is objected to because it is not descriptive of the invention and provides no significant description of the technical disclosure. Correction is required. See MPEP § 608.01(b). 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Information Disclosure Statement
The information disclosure statement filed 26 Sep 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No copy has been provided of the EP 1321229 reference. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities: There is a period at the end of the third section of the claim. This should be a comma or a semicolon. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites method steps including “permanent detection of the actual diameter,” “permanent comparison of the actual diameter,” and “permanent limitation of the stroke.” In this context, the term “permanent” is unclear. Is this intended to indicate that the detection, comparison and limitation are unchanged? It appears the term “permanent” in the context of applicant’s specification is intended to mean “continuous.” However, the passive wording of “detection,” “comparison,” and “limitation” makes the exact method steps unclear. For the purposes of this examination, these limitations will be read as “continuously detecting an actual diameter,” “continuously comparing the actual diameter,” and “continuously limiting the stroke,” as this appears to be applicant’s intent.
Further regarding claim 1, there are several terms which lack antecedent basis. These include: “the actual diameter” (line 5); “the length of the bore” (lines 5-6), “the honing bars” (line 7); “the specified target diameters” (lines 8-9); “the measured actual values” (lines 13, 15). This causes confusion as to what is included in the claimed method. Particularly with reference to “the honing bars,” it is unclear if the claim requires the honing tool to include honing bars or 
Further regarding claim 1, the claim recites “an upper reversal point (OP) and a lower reversal point (UP)” in line 4, while later reciting in multiple places “the reversal points (OPn, UPn)” or “the reversal points of the honing bars (OPn, UPn).” Due to the difference in wording, it is unclear if “the reversal points” are referring to the previously claimed “upper reversal point” and “lower reversal point.” This is made further unclear by the use of differing reference characters within the claim. For the purposes of this examination, “the reversal points” will be interpreted as referring to the “upper and lower reversal points,” as this appears to be applicant’s intent.
Further regarding claim 1, the claim recites “it is still only the regions of the bore that are machined in which the actual diameter of the bore is still smaller than the target diameter corresponding to the measured actual values of the diameter.” This is confusingly worded and unclear. Firstly, the recitation of “still” limiting the machining to the regions of the bore which are smaller than the target diameter appears to be a repetition of the “permanent limitation” recitation in lines 10-11 of the claim, making this further limitation unclear. Secondly, it is unclear what is meant by “the actual diameter of the bore is still smaller than the target diameter corresponding to the measured actual values of the diameter.” How can the target diameter correspond to the actual diameter while also being larger than the actual diameter? For the purposes of this examination, this limitation will be interpreted as best understood by examiner and is explained in the rejection below. 
Claims 2-14 are rejected due to their dependency upon rejected claim 1. 
Further regarding claims 1-14, the claims include several inconsistent reference characters. While it is generally acceptable to include reference characters in parentheses in the claims (see MPEP 608.01(m)), the claims at times use different reference characters which refer the same element, a single reference character referring to different elements, define limitations rather than mere reference, or fail to use parentheses to separate the reference characters. This makes it difficult to decipher the scope of the referenced claim elements. Below is a list of inconsistencies found by examiner which may be incomplete. Applicant should fully review the claims to ensure any amendments remedy all the inconsistencies.
“stroke (H)” (clm 1); “stroke (Hn)” (clm 2); “stroke (Hn+1)” (clm 4); “reduced stroke (Hn+1)” (clm 3); “stroke (Hn+2)” (clm 5). While it appears that some of these claimed strokes are intended to refer to the originally claimed stroke and some refer to a reduced stroke, the inconsistent terminology in the claims combined with the inconsistent reference characters makes it difficult to determine which claim limitations refer to which strokes.
“(H = OPn+1 – Hn – DeltaH)” (clm 3); “(DSOLL, n+2 = Delta D +DSOLL, n+1)” (clm 5). These references appear to attempt to define equations rather than merely refer to reference numbers. For the purposes of this examination, these equations will not be read as limiting the claimed elements unless such equations are expressly recited in the claim.
“target diameters DSOLL
“upper reversal point (OP)” (clm 1); “lower reversal point (UP)” (clm 1); “reversal points (OPn, UPn)” (clm 1); “a reversal point (OPn+1, UPn+1)” (clm 4); “a reversal point (OPn+2)” (clm 6); “this reversal point (OP(n+2))” (clm 6). The reference numbers referring to reversal points vary between the claims, making it unclear which reversal points are the same or different from each other. If the claims are intended to refer to different reversal points, distinct terms should be used to differentiate between them. Any reference characters used within the claims should likewise be consistent and correspond only to the intended reversal points. For the purposes of this examination, these limitations will be interpreted as best can be understood by examiner based on the context of the claims.
“specified target diameters DSOLL (OPn, UPn)” (clm 1); “the target diameter (DSoll (L-b)” (clm 1); “measured actual values of the diameter DSoll” (clm 1); “target diameter (DSOLL, n (OPn, UPn)” (clm 2); “the target diameter (DSOLL) (OPn+i, UPn+i)” (clm 4); “new target diameter (DSOLL, n+2)” (clm 5); “current target diameter (DSOLL, n)” (clm 5); “a target diameter (DSOLL (y))” (clm 5); “the target diameter (DSOLL (n+2))” (clm 5); “the target diameter (DSOLL (OP(n+2))” (clm 6). The reference numbers and terms referring to target diameters vary between the claims, making it unclear which target diameters are the same or different from each other. If the claims are intended to refer to different target diameters, distinct terms should be used to differentiate between them. Any reference characters used within the claims should likewise be consistent and correspond only to the intended diameter. For the purposes of this examination, these 
“diameter increment (DeltaD)” (clm 5). This term does not appear to be included in the specification. This makes the scope of the claim unclear, as it is unclear where this limitation is discussed in the specification.
Further regarding claim 2, the claim recites “the stroke (Hn) is reduced to a stroke (Hn+1)” in lines 1-2. This is unclear because the claim uses the same term, “stroke,” to apparently refer to two different elements. For the purposes of this examination, this will be read as “the stroke (Hn) is reduced to a reduced stroke (Hn+1),” as this appears to be applicant’s intent. 
Further regarding claim 2, the claim recites “the honing bars of the honing tool having the reduced stroke no longer machine the point or the region.” This phrase is unclear for several reasons. As described in the rejection of claim 1 above, it has not been established in the claims if the honing tool requires “honing bars.” There is no antecedent basis for the term “the reduced stroke.” It is also unclear which point is being referred to as “the point,” as several points are described in the claims. It is unclear how the tool could no longer machine “the region” when claim 1 explicitly describes that the stroke of the tool is limited only to the region. For the purposes of this examination, this claim will be read as best understood by examiner and is explained in the rejection below.
Claims 3-6 are rejected due to their dependency upon rejected claim 2. 
Further regarding claim 5, the claim recites “at least one new reversal point…determined by a new target diameter being determined based on the (current) actual 
Further regarding claim 5, the term “(current)” is in parentheses, making it unclear if this term is intended to limit the claim. 
Claim 6 is rejected due to its dependency upon rejected claim 5. 
Regarding claim 8, the claim recites “a corrected target shape of the non-cylindrical bore takes into account the radial widening (Ar) of the cylinder bore during the honing process.” It is unclear how this claim is intended to limit claim 1. The elements of claim 8 appear to be completely separate from the process defined in claim 1. How is the corrected target shape related to the honing process? Is there an original target shape which is then corrected by some calculation? Does this affect the claimed target diameter? What is meant by the phrase “takes into account?” Does this require a calculation, and if so, what is the specific calculation? There is no antecedent basis for “the radial widening,” making it unclear how this is applied to the process. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.
Regarding claim 9, this claim is rejected due to its dependency upon rejected claim 8. Further, there is no antecedent basis for “the overlay of a target shape.” What is this overlay 
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of this examination, the polynomial will be read as an optional function which does not limit the shape of the bore. 
Each of claim 10-12 describe a target shape of the bore. However, the elements of these claims appear to be completely separate from the process defined in claim 1. How is the target shape related to the honing process? Claim 1 recites a target diameter. How is the target shape related to the target diameter? Additionally, claims 11 and 12 do not provide antecedent basis for “the target shape.” For the purposes of this examination, these claims will be read as defining the non-cylindrical shape which is machined in the honing process described in claim 1. 
Regarding claim 13, there is no antecedent basis for “the speed of the honing spindle.” Is this a rotation speed, a feed speed, a stroke speed, or something else? The specification 
Regarding claim 14, there is no antecedent basis for “the honing bar contact pressure” in the claims. For the purposes of this examination, this will be read as a contact pressure of a honing bar of the honing tool, as this appears to be applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al (US 2016/0303702, cited by applicant) in view of Rauscher et al (US 2011/0223833).
Regarding claim 1, Xavier teaches a method for producing a rotationally symmetric, non-cylindrical bore using a honing tool comprising the following steps: honing of the bore with a stroke of the honing tool (described [0069]), wherein the stroke  is limited by an upper reversal point (UO) and a lower reversal point (UU; shown in fig 6), detecting an actual diameter of the bore ([0025]), which varies over a length of the bore to be machined during the honing process (fig 1) in a region between the upper and lower reversal points of the honing tool ([0069]), comparing the actual diameter of the bore to a specified target diameter for at least one of the upper or lower reversal points ([0070]; “predetermined removal of material” indicates reaching a specific diameter), continuously limiting the stroke to a region of the bore in which the actual diameter is smaller than the target diameter ([0070-0071]; after reaching target diameter, the stroke is limited to a region which still requires material removal, i.e. a region where the actual diameter is smaller than the “desired diameter”), wherein the stroke of the honing tool is reduced step-by-step corresponding to the actual diameter of the bore (shown in fig 6; described [0070]), so that only the regions of the bore in which the actual diameter of the bore is still smaller than the target diameter are machined (as best understood by examiner (see 112b rejection above) this limitation is described [0070-0071]; after reaching target diameter, 
Regarding claim 2, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches the stroke is reduced to a reduced stroke if the actual diameter is equal to the target diameter ([0070]; stroke is reduced at “predetermined removal of material”) for at least one reversal point and that the honing tool (including the honing bars as seen in fig 5) having the reduced stroke only machines in a region having the reduced stroke (as best understood by examiner, this is the claimed “no longer machine the point or the region,” and is taught by [0070] and fig 6 of Xavier). 
Regarding claim 3, Xavier, as modified, teaches all the limitations of claim 2 as described above. Xavier further teaches the reduced stroke is equal to the stroke minus a specified amount (increment IN; [0070]; fig 6).
Regarding claim 4, Xavier, as modified, teaches all the limitations of claim 3 as described above. Xavier further teaches the stroke is further reduced if, at one of the reversal points of 
Regarding claim 5, Xavier, as modified, teaches all the limitations of claim 2 as described above. Xavier (as best understood by examiner; see 112b rejections above) further teaches a new reversal point corresponds to a target diameter which differs from a previous target diameter by an increment ([0071]; the stroke shift, which provides a new reversal point, is determined by different target radii within the bore).
Regarding claim 6, Xavier, as modified, teaches all the limitations of claim 5 as described above. Xavier further teaches the stroke of the honing tool is further reduced if the actual diameter at one of the reversal points of the honing tool is equal to the target diameter of the bore at this reversal point ([0070]; fig 6). 
Regarding claim 7, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches the bore is initially honed along its entire length (fig 5).
Regarding claim 10, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches a target shape of the non-cylindrical bore is specified as a function of a longitudinal axis of the bore (fig 1; shape differs along central axis 112).
Regarding claim 13, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier further teaches the speed of the honing spindle is increased as the stroke decreases ([0082]; adjusts speed of rotation and stroke in order to maintain the honing angle; as bore diameter changes when the stroke decreases, at least one of these speeds must necessarily increase in order to maintain the honing angle). 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Rauscher as applied to claim 1 above, and further in view of Cloutier (US 2007/0298685).
Regarding claims 8 and 9, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier does not teach taking into account a radial widening of the bore or determining a corrected target shape based on the radial widening. Cloutier teaches (as best understood by examiner; see 112b rejection above) a method for producing a bore wherein a target diameter of the bore is corrected by taking into account a radial widening of the bore (described [0056-0057]); wherein the corrected target diameter of the bore corresponds to a target diameter which has been widened during the honing process ([0056-0059], [0064]; uses feed force to determine necessary elasticity compensation to correct target bore size). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a corrected target shape or diameter in the method of Xavier in order to compensate for elasticity of the workpiece, thus improving size control and precision as taught by Cloutier ([0056]). 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Rauscher as applied to claim 1 above, and further in view of Wormley et al (US 5193314).
Regarding claims 11 and 12, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier does not explicitly teach the target shape specified in a table of values or interpolation between these values. Wormley teaches a method for honing a workpiece wherein a target shape of the workpiece is specified in a table of values (col 4, lines 56-68; surface shape defined at a number of points); wherein the target shape is determined by interpolation between reference points of the table (col 4, lines 56-68). It would have been . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xavier and Rauscher as applied to claim 1 above, and further in view of Flores et al (US 2017/0129070).
Regarding claim 14, Xavier, as modified, teaches all the limitations of claim 1 as described above. Xavier does not teach increasing the honing bar contact pressure as the stroke decreases. Flores teaches a honing method wherein the honing bar contact pressure (“feeding force”) is increased as the stroke decreases ([0026]; honing pressure is increased near bottom of stroke, which is where the tool ends up after the stroke decreases). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to increase the contact pressure of the honing stones bar of Xavier as the stroke decreases in order to create the desired shape of bore with an increased diameter at the bottom as taught by Flores ([0026]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar honing methods are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                     

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723